Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 1 of 27

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GINA DiFLAVIS,
for herself and all others similarly situated,

Civil Action No. 18-3914 (GEKP)
Plaintiff

Vv.

CHOICE HOTELS INTERNATIONAL,
INC., and

RAMA CONSTRUCTION CO., INC.,

Defendants

 

 

ORDER
AND NOW, this day of >.» upon consideration of
Defendant, Rama Construction Co., Inc.’s, Motion for Summary Judgment, and any response(s)
thereto, it is hereby ORDERED and DECREED that said Motion is GRANTED and Plaintiff’ s

claims against Rama Construction Co., Inc., are DISMISSED with prejudice.

 
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 2 of 27

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GINA DiFLAVIS,
for herself and all others similarly situated,

Civil Action No. 18-3914 (GEKP)
Plaintiff

Vv.

CHOICE HOTELS INTERNATIONAL,
INC., and

RAMA CONSTRUCTION CO., INC.,

Defendants

 

 

DEFENDANT RAMA CONSTRUCTION CO., INC.’S MOTION
FOR SUMMARY JUDGMENT

Defendant, Rama Construction Co., Inc. (hereinafter “Rama Construction”), by and
through its counsel, Paisner Litvin LLP, hereby moves this Court to grant summary judgment in
its favor.

In support of this motion, Rama Construction incorporates by reference and rely upon the
Brief in Support filed contemporaneously herewith.

WHEREFORE, Defendant Rama Construction respectfully requests that this Court grant
its Summary Judgment Motion and dismiss Plaintiff's claims against Rama Construction with

prejudice.

Dated: May 30, 2019 MW

“Susan M. Cirilli, Esq.
PAISNER-LITVIN LLP
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 3 of 27

30 Rock Hill Road

Bala Cynwyd, Pennsylvania 19004
484 .436.2122(P)

Counsel for Defendant

Rama Construction Co. Inc.
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 4 of 27

TABLE OF CONTENTS
Introduction. 0.0.0... cece cece cece cence een eben e tree ea ease ease tate seen ea ceeatacatasaeaeeeeesenenereeeeaes 1
Questions Presented ....... 0... ccc ccc cc cence cee ce esnee see ee ea ees cecuccesertucreveceeaeneneeseusenbeeuens 2
Statement Of Facts... cece cence ene e ee ee ence tessa eee ee cess eeeneeaeaeaeeteesnenenseusunesens 2
Legal Standard.........0.. 0c eee eee een eee LEE ERLE E TEESE EEE EEE EEE Ea 3
ATQUMEM. 00. ccc ce eect nee eect ena e ene eae betes eee eeesseatcsesatteneveeeeeteeeneeunveneegess 4

Conclusion........0...ccccccecccecccecueeeeeusesceucesueceveutessertetetrercrtreess Lcceeeceaeceeneeeeceeees 16
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 5 of 27

 

TABLE OF AUTHORITIES
CASES
2016 WL 5870858 * 5 (E.D.PA October 7, 2016) ...ceececccccssseseseescsssecscsesecesscseescseaseacseetenvecsenass 14
Alers v. City of Philadelphia, 919 F. Supp.2d 528 (E.D.PA 2013) .occccccceteceseseseeeesteetenees 5,8,11
Anderson vy. Liberty Lobby, Inc., 477 U.S. at 249 (1986) ...ccccccccecceeccesesecscessesescsesesevereseeseevees 4.15
ATG Trust Company v. Schlictman, 314 F.Supp. 3d 718 (E.D.PA 2018)...........ccccceceeeceese eens 4
Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). ....ccccccccsccsesscseesesseseeseecsseacscesesscescaentereneaseass 3
CIV. A. 92-7049, 1994 WL 323750, at *14 (E.D. PA June 28, 1994) oo cccseneeeenecenees 16

Estate of Zimmerman v. Southeastern Pennsylvania Transportation Authority, 17 F. Supp. 2d

372 (E.D. PA 1998), ooo cicccceeseneeceeeeecececeseceteseseeseeaessssessessessssnssesausecsecscaesacseesesassessecaesasanseatens 15
First National Bank of Arizona v. Cities Service Co., 391 U.S. 253 (1968) .....ccccccccsceseeeseees 3,15
Ford-Green v. NHS, Inc., 106 F.Supp. 3d 590, 611 (E.D.PA 2015) .....cccccccccceccsctsecseereesesens 5,12

Ford v. Frame, CIV. A. 92-7049, 1994 WL 323750 (E.D.PA June 28,

1994) ccc ccc ence ee ene beeen tees cease tere eee eee eneebaeeueseaeeeteevcasvaecneeseesanntnenecaen 16
Garrow vy. Wells Fargo Bank N.A., 2016 WL 5870858, at *5 (E.D.PA October 7, 2016)...... 14,15
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986) ...ccccccscccscssssseecssseneeseees 3

Philadelphia Metal Trades Council v. Konnerud Consulting West, A.S.,2016 WL 1086709 *4
(March 21, 2016)....ccccccccccccsccssecscscsscrseesscesecssceresesecescessecsescsesesscsascarseseecevsuevatcasecseesscenesesneenevenss 5

Rosano v. Township of Teaneck, 754 F.3d. 177 (3d. Cir. 2014)... ccccccccccesseerseeereeeneeeees 811,14
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 6 of 27

Scott v. Harris, 550 U.S. 372 (2007) ..ccccccceccescsssccsessesscseesscssessesaesscsecssesseesssesssssacasescnsesaeersene 15, 16
Sniscak v. Borough of Raritan, 86 Fed. Appx. 486 (3d Cir. 2003) 0... ceccccccescesceseseescsseneeeess 8,12
Swick v. UPS, 2005 U.S. Dist. LEXIS 15630 (D.N.J. July 25, 2005) oo... eccccsccssecterseescteteeersenes 3

Taylor v. Cherry Hill Bd. of Educ., 2004 U.S. App. LEXIS 424, *8-9 (3d Cir.

1992) oe cececeeseenetescceseccesecssessesessessecaesseessusacsessaesaessesaecstesscsscssssesssessesessaseucsessasesssssesecacaseatetents 3
STATUTES

29 US.C.A. §207(a)1) ce ceeccecccecceceeseeseessecsseseecaeessecssesseessssseseseesassececssesesecsecnaeesesseeeaeeerss 4,5, 12

AB P.S. §333.104(C)...cceecccscccsecseesseseeeeseceseeeseesseeseessecseceeessaessassseesessseeesscsascasesescsuesesstenaeensennenees 4,5

Fred, Rule Civ. P. S6(A). cecccccccccsccscccscccsctcscesserssesccceesscestcecesscvsesscsnssessseseessecateasecasssaceavestesteesesaretes 3

Fed. Rule Civ. P. S6(C)(1)(A) cccccccccccccecsccsssscecsestessssecsscssssecsacseessessessessecsecsecsessecsecssesaeeaseatcacrscsenessees 3
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 7 of 27

‘UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GINA DiFLAVIS,
for herself and all others similarly situated,

Civil Action No. 18-3914 (GEKP)
Plaintiff

Vv.

CHOICE HOTELS INTERNATIONAL,
INC., and

RAMA CONSTRUCTION CoO., INC.,

Defendants

 

 

DEFENDANT RAMA CONSTRUCTION’S BRIEF IN SUPPORT OF
ITS MOTION FOR SUMMARY JUDGMENT

Defendant, Rama Construction, Co., Inc. (“Rama”), by and through its attorneys, Paisner
Litvin LLP, hereby submits this Brief in Support of its Motion for Summary Judgment, pursuant
to Federal Rule of Civil Procedure 56, and Local Rule 7.1.

I. Introduction
On or about September 12, 2018, Plaintiff initiated the instant action via Complaint with this
Honorable Court. Plaintiff identified Rama and Choice Hotels International, Inc., as Defendants.
Plaintiff's Amended Complaint includes two (2) counts alleging that Rama failed to compensate
her in accordance with the Fair Labor Standards Act (“FLSA”) and the Pennsylvania Minimum
Wage Act (“PMWA”). Specifically, Plaintiff alleges that she has been deprived of overtime

premium wages owed for work she performed in excess of forty hours in a workweek.
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 8 of 27

In FLSA matters Plaintiff bears the burden to (1) demonstrate that she worked overtime
and (2) produce sufficient evidence outlining the amount and extent of the overtime work. In the
case at bar, Plaintiff has not offered a shred of probative evidence indicating that she worked
overtime at all, let alone any documentation or testimony that alludes to the amount of the alleged
overtime work.

In accordance with Federal statutory requirements, Rama maintained detailed records of
the wages, hours and other conditions of employment of its employees, including Plaintiff. Such
records, produced during discovery of this case, clearly establish that Plaintiff never worked
beyond forty hours in a work week while employed by Rama.

In contrast to Rama’s records, Plaintiff failed to offer any evidence beyond conclusory
deposition testimony that she is owed overtime pay. Unable to offer any dates or hours she
supposedly worked overtime, or estimates of the overtime she supposedly worked, Plaintiff's
claim rests entirely on the unsupported allegation that she “knows” she worked overtime. That is
not enough. Summary judgment is appropriate.

II. Questions Presented
Question: Should this Honorable Court grant summary judgment where Defendant,
Rama, produced a record evidencing Plaintiff's hours worked and
compensation, which confirms that Plaintiff did not work in excess of forty

hours in a workweek, and Plaintiff did not produce any contrary evidence ?

Suggested Answer: Yes.

Ill. Statement of Facts

Defendant incorporates by reference the attached Statement of Undisputed Facts.

IV. Legal Standard
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 9 of 27

Summary Judgment is granted when, “the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. Rule Civ. P.
56(a). When moving for Summary Judgment, the moving party may support its position using the
record including, “depositions, documents, electronically stored information, affidavits or

declarations, stipulations...admissions, interrogatory answers, or other materials. Fed. Rule Civ.
P. 56(c)(1)(A).

While the Court must construe the evidence in light most favorable to the nonmoving party,
the nonmoving party “may not rest upon the mere allegations or denials of the pleadings,” but
“must set forth specific facts showing that there is a genuine issue for trial.” First National Bank
of Arizona v. Cities Service Co., 391 U.S. 253, 288-289 (1968) (emphasis added); see also, Fed.
R. Civ. P. 56(c); Taylor v. Cherry Hill Bd. of Educ., 2004 U.S. App. LEXIS 424, *8-9 (3d Cir.
2004). “Conclusory allegations” are insufficient to satisfy the requirements of a summary
judgment. Swick v. UPS, 2005 U.S. Dist. LEXIS 15630 (D.N.J. July 25, 2005); see Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986).

In addition, the non-movant “must do more than simply show that there is some metaphysical
doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
586-587 (1986). “If the non-moving party’s evidence is merely colorable or is not significantly
probative, summary judgment may be granted.” Trap Rock Indus. v. Local 825, Int’l Union of
Operating Eng’rs, 982 F.2d 884, 890-891 (3d Cir. 1992).

In the instant case, Plaintiff's claims require that she demonstrate that she worked overtime
for which she not paid. Rama produced evidence demonstrating that she did not work overtime
while Plaintiff make conclusory allegations that she “knows” she did but offers no details as to the

dates she worked overtime, the overtime hours she worked or how much she is supposedly owed.
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 10 of 27

Such completely unsupported and conclusory allegations do not present more than a
“metaphysical” doubt as to material facts.
I. Argument
A. Plaintiff's Claims Under the Fair Labor Standards Act, and the Pennsylvania
Minimum Wage Act Fail as a Matter of Law, as She Did Not Work in Excess of
Forty Hours in a Work Week
Plaintiff's claims under the Fair Labor Standards Act (“FLSA”) and the Pennsylvania
Minimum Wage Act (“PMWA”) fail, as the record is replete with evidence that Plaintiff did not
work in excess of forty hours in any week while employed by Rama. Plaintiff, in turn, offered
absolutely no evidence beyond the vague and unsubstantiated pleadings to support her claims that

she is owed overtime.

i. Amount of Accrued Overtime is a Material Fact for Both State and Federal
Claims

The amount of accrued overtime is a “material fact.” See Fed. Rule. Civ. P. 56(a). A fact is
“material” if it could affect the outcome ofa suit. ATG Trust Company v. Schlictman, 314 F. Supp.
3d 718, 722 (E.D.PA 2018). The materiality of a fact is determined by the applicable substantive
law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The case at bar involves two (2)
claims: (1) a claim for owed overtime wages under the Fair Labor Standards Act (“FLSA”), and
(2) a claim for same under the Pennsylvania Minimum Wage Act (““PMWA”). See Plaintiffs
Amended Complaint, attached hereto as Exhibit “C”, see also 29 U.S.C.A. §207(a)(1) and 43 P.S.
§333.104(c). The material fact for both of the above-referenced claims is the amount of overtime
owed.

Both the state and federal statutes require employers to pay one and one-half times the regular
rate for hours worked in excess of forty in a workweek. Section 207(a)(1) of the FLSA requires

that employers shall not employ any employees, “for a workweek longer than forty hours unless
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 11 of 27

such employee receives compensation for his employment in excess of the hours specified above
at a rate not less than one and one-half times the regular rate at which he is employed.” 29 U.S.C.A.
§207(a)(1). Section 333.104(c) of the PMWA requires that employers compensate employees for
overtime, “for hours in excess of forty hours in a workweek.” 43 P.S. §333.104(c).

This Honorable Court has recognized that PMWA claims parallel FLSA claims and are
substantively identical. See Ford-Green v. NHS, Inc., 106 F. Supp. 3d 590, 613 (E.D. Pa. 2015).
Both claims require a “factual determination of the amount of overtime the Employees worked...”
Philadelphia Metal Trades Council v. Konnerud Consulting West, A.S., 2016 WL 1086709 *4
(March 21, 2016), see also Alers v. City of Philadelphia, 919 F. Supp.2d 528,558 (E.D.PA 2013).

In light of the aforementioned statutes and case law, the issue of this case is whether Plaintiff
worked overtime. The instant matter cannot survive summary as Plaintiff has failed to meet her
burden of demonstrating a genuine issue of material fact. To the contrary, Plaintiff's “evidence”
that she ever worked overtime is limited to bald allegations lacking specificity or support.

ii. There is No Genuine Issue of the Fact as to the Amount of Overtime Owed,
as Plaintiff Did Not Work in Excess of Forty Hours in a Work Week

Plaintiff was an employee of Rama from June 27, 2018 through August 16, 2018. A true
and correct copy of Rama’s Time Keeper Records, and the Supervisor’s Notes are attached as
Exhibits “A” and “B” respectively. The Time Keeper Records demonstrate that Plaintiff appeared
for work 26 timesover the course of her six-week employment with Rama. Ex. “A.”

Plaintiff claimed that she cannot recall her first date of employment with Rama.' A true

and correct copy of Plaintiff's Deposition Transcript is attached hereto as Exhibit “G.” at 82:7-10

 

‘Plaintiff alleged in the Amended Complaint that Rama and co-defendant Choice Hotels International, Inc.
(“Choice Hotels”), are joint employers. A true and correct copy of Plaintiff's Amended Complaint is
attached hereto as Exhibit “C.” Rama specifically denied all averments alleging a joint employer
relationship, and objected to same in its Answers to Interrogatories and Responses to Requests for
Production of Documents. True and correct copies of Rama’s Answer to Plaintiff's Amended Complaint,

5
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 12 of 27

(“I don’t recall exactly what day it was. It was hot. It was in the summer.”), 260:10-20(“It was
hot out when I worked. I can’t remember the dates, though...Sorry I don’t remember the dates.
No time close. I just don’t remember the dates. I’m sorry.”).

Plaintiff applied for employment with Rama on June 13, 2018. A true and correct copy of
the Application for Employment is attached hereto as Exhibit “H.” Plaintiff's employee file
repeatedly confirms that Plaintiff started working with Rama on June 27, 2018. See Oreta Brooks’
Affidavit, attached hereto as Exhibit “I” at (15. Plaintiffs supervisor Oreta Brooks’ notes indicate
that Plaintiff commenced work with Rama on June 27, 2018. Ex. “B” (“Ms. DiFlavis is under her
90 days probationary period her hire date was 6/27/18...”). In addition, the onboarding
documentation including the Manager’s New Hire Check List, Personnel Authorization Form,
Form W-4, Residency Certification Form, Job Description Authorization, Worker’s Compensation
Documentation, Equal Employment Opportunity Authorization, Name Tag Request, and
Employee Handbook Authorization, are all dated June 27, 2018. A true and correct copy of the
Onboarding Documentation is attached collectively hereto as Exhibit “J.” Lastly, the Time
Keeper System that tracks the employee’s work confirms that Plaintiff's first day of work was on
June 27, 2018. Ex. “A” see also a true and correct copy of Plaintiff's Statement of Earnings is
attached hereto as Exhibit “K.”

Despite the established record, Plaintiff testified that she worked prior to the date of her
application, June 13, 2018, but does not provided a scintilla of evidence to support such a
claim. Plf. Dep. 305:8-12. Plaintiff asserts that she worked 60 hours prior to June 27, 2018, but

includes absolutely no evidence or accounting for such time. Plf. Dep. at 306-7. In fact, Plaintiff

 

Answers to Plaintiff's Interrogatories, and Responses to Plaintiff's Requests for Production of Documents
are attached hereto as Exhibits “D,” “E,” and “F,” respectively. Thus, Rama joins in Co-Defendant Choice
Hotel’s Motion for Summary Judgment with respect to the joint employer claims.

6
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 13 of 27

admitted that for the alleged time prior to June 27, 2018, she did not keep track of her time, and
she could not even remember the dates she supposedly worked. Pf. Dep. at 306:10-21(“I don’t
remember the dates. I don’t remember exact dates. Remember I told you that earlier...There is no
time record. I couldn’t keep track of it.”). When questioned on the method of payment for work
prior to June 27, 2018, she alleged that Rama promised that the wages from that time would be
included in the first paycheck beginning June 27, 2018. PIf. Dep at 307:4-24 (“I worked — the first
pay stub I got, I don’t remember the dates. She said it [wages from the time before June 27, 2018]
was in there. It’s not in there...1 worked overtime. I never got paid.”). While Plaintiff testifies
that she cannot recall the date upon which she first started to work for Rama, there is no question
that she began working on June 27, 2018. See PIf. Dep. at 82:13-83:10.

In reviewing the time records of pPlaintiff’'s employment, from June 27, 2018 through
August 16, 2018, it is objectively clear that Plaintiff did not work in excess of 40 hours in a work
week. Rama records and tracks time through a Time Keeper System, that accurately tracks
employees’ hours. Ex. “A.” During Plaintiffs first week of employment, she worked 39.25 hours
over five days. Ex. “A,” see also Exhibit “J.” During Plaintiffs second week of employment,
from July 4, 2018 through July 8, 2018, she worked 38.5 hours. Ex. “A.” During Plaintiff's third
week of employment, from July 9, 2018 through July 15, 2018, she worked 37.5 hours. Id. During
Plaintiff's fourth week of employment, from July 16, 2018 through July 22, 2018, she worked
37.75 hours. Id. During Plaintiff's fifth week of employment, from July 23, 2019, through July
27, 2018, she worked a total of 34 hours. Id. During Plaintiff's last week of employment, she
worked on July 31, 2018 and August 3, 2018, totaling 17.75 hours. Id. The record thus establishes
that Plaintiff did not work overtime hours and is not eligible for overtime pay.

i. Plaintiff Offered No Probative Evidence to Establish That She Worked Overtime
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 14 of 27

In FLSA claims, plaintiffs bear, “the burden of proving that [s]he performed work for
which she was not properly compensated.” Rosano v. Township of Teaneck, 754 F.3d. 177, 188
(3d. Cir. 2014). Plaintiff must produce enough evidence so that a court may make a “fair and
reasonable inference that the employee performed work for which [she] received improper
compensation.” Alers v. City of Philadelphia, 919 F.Supp.2d at 528 (E.D.PA 2013), see also
Sniscak v. Borough of Raritan, 86 Fed.Appz. 486, 487 (3d Cir. 2003)(“Plaintiff-employees
asserting FLSA claims bear the burden of proving they performed work for which they were not
paid.”). An employee must, “submit sufficient evidence from which violations of the [FLSA] and
the amount of an award may be reasonably inferred.” /d (emphasis added).

In the Amended Complaint, Plaintiff generally averred that she was owed monies for
overtime compensation. Ex. “D” at §47, 74, 75. These general and vague allegations of unpaid
overtime are repeated throughout Plaintiff's written discovery and deposition testimony. See Ex.
“G”, and see Plaintiff's Answers to Interrogatories and Plaintiff's Responses to Requests for
Production of Documents attached hereto as Exhibits “L” and “M” respectively. In her responses
to Interrogatories, Plaintiff does not provide even an estimate as to the hours she worked without
being compensated properly. Ex. “B” at No. 7:

7. For each workweek during your employment with Rama when
you were a “Housekeeper”, that you claim you worked more than
40 hours and for which you allege you were not properly
compensated under the Fair Labor Standards Act and the
Pennsylvania Minimum Wage Act, state (1) the precise number of
hours you claim you worked; (2) the exact and total dollar amount
of unpaid wages, such as overtime, you claim to be owed for such
date or workweek; and (3) all documents, mathematical
calculations, formulations, theories, and/or assumptions that you
utilize to arrive at the dates, number of hours, and dollar amount for
each date or workweek. For each week for which you cannot give
a precise number, state why you are unable to do so. Your answer

should be organized by provided responsive information for each
separate workweek.
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 15 of 27

RESPONSE: Plaintiff incorporates the General Objections set forth
fully herein. Subject to these objections, Plaintiff claims an
entitlement to compensatory damages for unpaid overtime wages
during the period from early June 2018 to late August 2018 plus
liquidated damages, pre-judgment interest on all compensatory
damages due, attorney’s fees and costs, equitable and injunctive
relief and any further relief the Court deems just, necessary and
proper. Discovery is ongoing and neither Defendant has yet
produced any documents that would permit or support these
calculations. By way of further answer, Plaintiff expects to produce
her damage calculations on a schedule established by the Court after
the Parties have completed full merits and damages discovery.

Plaintiff continues this regurgitation of the Amended Complaint allegations in her Responses
to the Requests for Production of Documents. Ex. “M.” When asked to substantiate the hours that
Plaintiff worked, Plaintiff continued to avoid producing any probative evidence by repeating the
vague allegations in the Amended Complaint. Ex. “M” at No. 17.

Request: All documents relating to the number of hours you
worked for Rama during your employment,
including but not limited to schedules, calendars,
planners, time cards, payroll, reports, diaries and
journals.
Response: Plaintiff incorporates the General Objections as if set
forth fully herein. Subject to these objections, see
Plaintiff's Response to Request 4, above.
Not surprisingly, Response Number 4 redirects Defendants to review Responses Numbers | and
2. Ex. “M” at No. 4. The initial two responses simply direct Defendants to review Plaintiff's
Amended Complaint and review five pay stubs produced by Plaintiff. Ex. “M” at Nos. 1-2. It is
worth noting that the pay stubs produced merely confirm the payroll records that are already in
possession of Rama and demonstrate that she worked less than forty hours in any week of her

employment. See, Ex. “A” and “K.” In other words, Plaintiff's “proof” is the same documentary

evidence disproving her claim.
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 16 of 27

At deposition, Plaintiff offered no more specifics, but rather, a plethora of unsubstantiated
testimony claiming overtime. PIf. Dep. 58:1-10. While Plaintiff testified to documenting her own
hours during the first weeks of her employment, she did not preserve any of the alleged
writings. Plf. Dep. 51:13-24.

Unable to identify dates or hours she supposedly worked overtime, Plaintiff simply repeats,
ad naseum, that she worked past 4:00 p.m. during the first few weeks of her employment At
deposition, Plaintiffs testimony made clear that the essence of her claim is belief that she worked
past 4:00 pm.

A: So I know I put my hand on the time clock. I don’t know
where it went or who was adding it up or who did what, but
I know that I was there past 4:00, and so does my
babysitter because I had to pay her. I was there for well over
what it says. I don’t know where the time clock information

goes.

PIf. Dep. at 64:17-24.

A: It’s not on paper. It says 8:00 to 4:00 on the time sheet. I
worked way past 4:00.

Plf. Dep. at 109:2-4.
A; I don’t know the exact amount of hours I worked. But it
was past 4:00, I know that. I remember my babysitter
complaining, I thought you only had to work till 4:00.
I’m like I have to work until it’s done.
Plf. Dep. at 115:2-10.
A: I estimate at least three that I stayed well over 4:00. There
was a few times I got done and got to leave before 4:00 or at
4:00. But it was at least three.
Plf. Dep. at 116:13-19.

Even if she did stay past 4:00 p.m. on any given day, however, such a fact would not

evidence that she worked over forty hours in a workweek. The record is clear that none of the

10
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 17 of 27

Housekeeper shifts end at 4:00 p.m.. See Ex. “A,” “I” at 98-9, see also a true and correct copy of
the Housekeeper Schedule attached hereto as Exhibit “N.” The shifts on Monday through Saturday
begin at 8:00 a.m. and end at 4:30 p.m.. /d. On Sundays, the shift begins at 9:00 a.m. and ends at
5:30 p.m.. /d. During each shift, the employees receive a thirty minute unpaid lunch break along
with two fifteen minute paid breaks. /d.

Setting aside the fact that Plaintiff was supposed to stay past 4:00 p.m., Plaintiff disregards
the other variable that affects her shift time, notably lateness. See Ex. “A,” “I” and “N.” Plaintiff
was late 14 times in the month of July. Ex. “A” and “I.” Plaintiff continuously disregards the fact
that arrival time affects the actual amount of time worked, and thus the amount of time calculated
towards overtime.

In other words, Plaintiffis unable to demonstrate that she worked past her scheduled ending
time on any given day. But even if she could, her argument belies a fundamental misunderstanding
of the law. It appears that Plaintiff is basing her claim on the mistaken assumption that under
Federal and State law she is entitled to overtime after working eight hours in a day rather than
forty hours in a work week as the law requires. See, Rosano v. Township of Teaneck, 754 F.3d
177. 189 (3d. Cir. 2014). In this respect, Plaintiff's claims are analogous to the overtime claims
rejected by the Third Circuit Court in Rosano v. Township of Teaneck where employees submitted
a spreadsheet of alleged overtime damages based on the “assumption that overtime accrued for
any time worked beyond an eight-hour [shift].” 754 F.3d 177, 189 (3d. Cir. 2014). In that case,
the Court affirmed summary judgment stating that, “such a framework does not provide any basis
for discerning whether the hours worked by each individual officer exceeded the necessary
threshold for overtime under the FLSA, which defines overtime entitled based upon a work period

and not a work day.” Id, see also 29 U.S.C. §207(a)(1). In the instant matter, Plaintiff did not

11
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 18 of 27

produce a spreadsheet of her hours or any documentation supporting her claim. Rather, she
produced five paystubs that demonstrate that she worked less than forty hours in any given week.
See Ex. “M.”

As explained above, in order to bring a viable cause of action under the FLSA, an employee
must also proffer some evidence that accounts for some amount of an award. Sniscak v. Borough
of Raritan, 86 Fed. Appx. At 487 (3d. Cir. 2003). In Ford-Green v. NHS, Inc., the court dismissed
the FLSA claim as plaintiff did not allege an approximation of the uncompensated hours. 106
F.Supp. 3d 590, 611 (E.D.PA 2015).(“Moreover, Plaintiff has not alleged an approximation of the
hours for which she was not compensated—she alleges only generally that she worked more than
forty hours per week.”).

Here, Plaintiff has not even provided a guess as to how much overtime she worked, and
how much wages she is owed. She testifies vaguely to being owed overtime. Throughout her
deposition, Plaintiff again and again makes unsupported assertions that she is owed
overtime. Plaintiff goes as far to say that the system that Rama utilized was inaccurate but does
not elaborate further. Plf. Dep. 188:4-189:7.

Q. So when you put your hand on the machine to clock in and
clock out, is it your understanding that there is an
intermediate step where someone else puts in your hours to
submit to the payroll service?

A: I don’t know what happens. I don’t know. I know that my
hours were wrong. I know that. I know I didn’t get paid for
overtime. I know that. I don’t know what the time close does
with it. I don’t know. I’m sorry...I’m trying to tell you that
I didn’t get paid for the hours that I worked and I definitely
didn’t get paid for overtime. I didn’t get paid $5 for ever
room that I cleaned extra past 16...1 know how much I
made. I know when I worked. I don’t know the exact

amount of hours. I know I didn’t get paid for them. I know
that.

12
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 19 of 27

Without an identification of hours or dates she allegedly worked overtime, Plaintiff's
repeated general pronouncements that she is owed overtime pay do not satisfy the minimum
threshold this Court requires to survive summary judgment. Plf. Dep. 58:4-6 (“I worked these
hours overtime and didn’t get paid for it.”), 277:19-22(“I am suggesting that I worked many
overtime hours without getting paid.”), 289:2-7 (“I only know one thing...I didn’t get paid for
overtime hours. I didn’t get paid for the hours that I worked overtime.”). Plaintiff cannot even
surmise how much overtime she is owed because there is no supporting documentation for her
claims. Plf Dep. 291:14-292:1.

A: I’m not sure of the question because I don’t know exact
amount of hours. I know that I worked overtime and didn’t
get paid for it. I worked over 40 hours a week and didn’t
get paid overtime. That’s what I know. That’s it. That’s

why I’m here. There itis. I worked over 40 hours. I didn’t
get paid for the overtime that I worked.

Id.

She has been unable to ascertain a range of hours she worked, and an amount of money she
is owed. Plf. Dep. At 279:22-280-2 (“You're talking about how much money I think I’m owed
from the long hours that I worked, the money I owed the babysitter, the money I didn’t get paid
for? I don’t know.”).

Q: How much money do you think you’re owed for working
and now getting paid?

I’m unsure of the total amount.
How much do you think it is?
I’m unsure of the amount.
Hundreds of dollars?

I’m unsure of the amount.

Thousands of dollars?

QO F GO F D

13
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 20 of 27

A: - You want me to guess? I’m not sure of the amount.
Q: Tens of thousands of dollars?
A: I don’t think its fair to answer. I’m not sure.

Plf. Dep. at 280:11-281:2, see also Plf. Dep. at 281:15-18 (“It doesn’t matter what I saw because
I’m telling you that I don’t know the total. Listen, I’m telling you it doesn’t matter.”), see also
Plf. Dep. at 282:1-4 (“I can’t answer your question honestly so I’m not going to answer it. All I
know is that you never paid me for the work of overtime I did.”’).

Q: You have no ballpark figure as to how many hours you think
you were owed. Is that correct?

A: I can’t answer that question. I can’t honestly answer this
question.

Plf. Dep. at 283:10-22.

As in Rosano, Plaintiff here fails to offer any credible estimation of owed overtime hours.
See, 754 F.3d at 189 (3d. Cir. 2014). In that case, the Court explained that, “[a]n estimation of
damage, which fails to set forth the proper method of calculation...hardly provides a foundation
for an inquiring court to ‘reasonably infer’ FLSA violations or the amount of an award.” /d. In
FLSA cases, mere speculation as to amount of owed compensation is not enough. /d. As in
Rosano, Plaintiff does not argue that she lacked access to Rama payroll records. See, id.

The instant matter is analogous to Garrow v. Wells Fargo Bank, N.A., where this Court
granted summary judgment when Plaintiff solely relied on her deposition testimony and nothing
more. 2016 WL 5870858 * 5 (E.D.PA October 7, 2016). Plaintiff has offered nothing more than
allegations in a Complaint, coupled with the hope that evidence will develop at trial. See First

National Bank of Arizona v. Cities Service Co., 391 U.S. at 289 (1968).

14
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 21 of 27

The summary judgement inquiry requires the Court to determine “whether the evidence
presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that
one party must prevail as a matter of law.” Id. at 241, see also Scott v. Harris, 550 U.S. 372, 380
(2007)(‘‘When opposing parties tell two different stories, one of which is blatantly contradicted by
the record, so that no reasonable jury could believe it, a court should not adopt that version of the
facts for purposes of ruling on a motion for summary judgment.”)

Summary Judgment is granted when, as is the case here, there is no probative evidence to
support a complaint. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249 (1986). As discussed above,
Plaintiff has not offered a shred of evidence to support the claims for overtime. In First National
Bank of Arizona, the Court held that Rule 56 does not permit plaintiffs to proceed to trial, “on the
basis of the allegations in their complaints, coupled with the hope that something can be developed
at trial in the way of evidence to support those allegations.” Id. at 289. The United States Supreme
Court furthered that a Plaintiff's satisfaction of the pleading requirement at the Motion to Dismiss
stage, is no guarantee that Plaintiff is entitled to a trial:

[W]hile we recognize the importance of preserving litigants’ rights

to a trial on their claims, we are not prepared to extend those rights

to the point of requiring that anyone who files an antitrust complaint

setting forth a valid cause of action be entitled to a full-dress trial

notwithstanding the absence of any significant probative evidence

tending to support the complaint.
Id. at 290. Courts do not accept unsubstantiated allegations of plaintiff when deciding a Motion
for Summary Judgment. Estate of Zimmerman v. Southeastern Pennsylvania Transportation
Authority, 17 F. Supp. 2d 372, 387 (E.D. PA 1998), see also Garrow v. Wells Fargo Bank N.A.,

2016 WL 5870858, at *5 (E.D.PA October 7, 2016)(Court dismissed Plaintiff's discrimination

claim as the only evidence Plaintiff offered to support her claim was her own deposition

15
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 22 of 27

testimony.). In Ford v. Frame, this Honorable Court confirmed the aforementioned rational by
granting summary judgment when plaintiff offered no substantive or probative evidence beyond
the pleadings to support his claim. CIV. A. 92-7049, 1994 WL 323750, at *14 (E.D. PA June 28,
1994). In that case, this Honorable Court specified that, “Plaintiff is not entitled to rely on his
conclusory allegations in the complaint, pretrial memorandum, his own deposition testimony, or
on self-written diaries of what allegedly occurred.” Id.

This is a matter where Plaintiff's position is “blatantly contradicted by the record” and no
reasonable jury could conclude that Plaintiff is owed any overtime compensation. See Scott v.
Harris, 550 U.S. 372, 380 (2007).

WHEREFORE, for the reasons included herein, Moving Defendant respectfully requests
that this Honorable Court grant its Motion for Summary Judgment and enter the Order attached

hereto.

Respectfully submitted,

       

Susan M. Cirilli

Paisner Litvin LLP

30 Rock Hill Road

Bala Cynwyd, PA 19004
610.668.3306 (fax)
484.436.2122 (phone)
scirilli@paisnerlitvin.com

Attorneys for Defendant
Rama Company, Inc.

16
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 23 of 27

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GINA DiFLAVIS,
for herself and all others similarly situated,

Civil Action No. 18-3914 (GEKP)
Plaintiff

Vv.

CHOICE HOTELS INTERNATIONAL,
INC., and

RAMA CONSTRUCTION CoO., INC.,

Defendants

 

 

DEFENDANT RAMA CONSTRUCTION CO.’S, STATEMENT OF UNDISPUTED
FACTS

Defendant, Rama Construction Co., Inc. (hereinafter “Rama Construction”) hereby
submits this Statement of Undisputed Facts to be incorporated into Defendant’s Brief in Support
of the Motion for Summary Judgment:

1. On or about September 12, 2018, Plaintiff initiated the instant action via Complaint
with the District Court for the Eastern District of Pennsylvania. ECF Doc. No. 1.

2. On or about October 22, 2018, Plaintiff filed an Amended Civil Action Complaint
that includes two (2) counts for unpaid overtime wages under the Fair Labor Standards Act and

the Pennsylvania Minimum Wage Act. PIf. Amended Complaint at Counts I and [] (Ex. C).

3. Plaintiff generally averred that she was owed for overtime compensation. Ex. C at
947,74, 75.
4. On or about January 2, 2019, Rama Construction Answered Plaintiff's Amended

Complaint specifically denying a joint employer relationship with co-defendant, Choice Hotel’s
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 24 of 27

International, Inc. Rama Construction’s Answer to Plaintiff's Amended Complaint, ECF Doc. No.
25, see also Ex. “D,” “E,” and “F.”

5. Plaintiff applied for employment with Rama Construction on June 13, 2018.
Rama000042-43 (Ex. H).

6. Plaintiff's first day of work for Rama Construction was on June 27, 2018.
Rama000001-2 (Ex. A), RamaQ00012-14 (Ex. B) and Affidavit of Oreta Brooks (Ex. I)

7. Rama Construction utilizes a Clock-In system where the employees use their
handprint to clock in. PIf. Dep. 56:6-18, see also Rama000001-2 (Ex. A).

8. The shift for Housekeepers, including Plaintiff, on Mondays through Saturdays are
from 8:00 am to 4:30 pm. Ex. “I” at 8 and Ex. “N.”

9. The shift for Housekeepers, including Plaintiff, on Sundays is from 9:00 am to 5:30
pm. Ex. “I” at 99 and Ex. “N.”

10. Plaintiff never worked over forty (40) hours in a work week. Rama000001-10 (Ex.
A, Ex. B).

11. During Plaintiff's first week of employment, from June 27, 2018 through July 1,
2018, she worked 5 days totaling 39.25 hours, thus not making her eligible for overtime. Rama
000003 (Ex. K) and Rama00001-2 (Ex. A).

12. During Plaintiff's second week of employment, from July 4, 2018 through July 8,
2018, she worked 5 days totaling 38.5 hours. Rama00001-2 (Ex. A).

13. During Plaintiff's third week of employment, from July 9, 2018 through July 15,
2018, she worked 37.5 hours. Rama00001-2 (Ex. A).

14. During Plaintiffs fourth week of employment, from July 16, 2018 through July 22,

2018, she worked 37.75 hours. Rama00001-2 (Ex. A).
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 25 of 27

15. During Plaintiff's fifth week of employment, from July 23, 2019, through July 27,
2018, she worked a total of 34 hours. Rama00001-2 (Ex. A).

16. During Plaintiff's last week of work, she worked on July 31, 2018 and August 3,
2018, totaling 17.75 hours. Rama00001-2 (Ex. A).

17. The last day that Plaintiff performed work as an employee for Rama Construction
was August 3, 2018. Rama Doc. Prod. Rama000011 and Rama000022 (Ex. O).

18. On August 16, 2018, Rama Construction terminated Plaintiff's employment. Rama
Doc. Prod. Rama000014 (Ex. B).

19. Plaintiff did not identify the amount of hours that she worked in excess of 40 in a
work week. PIf. Ans. to Interrogatories (Ex. L) and PIf. Resp. to Req. for Prod. of Doc. (Ex. M),
Plf. Dep. at 113:10-114:13, 190:1-9, 58:4-6, 277:19-22, 291:14-292:1, 279:22-280:2.

20. ‘Plaintiff did not provide an estimate as to the amount of unpaid overtime

compensation that she is owed. PIf. Dep. at 279:22-280:2, 280:11-281:2, 282:1-4, 283:10-22.

Respectfully submitted,

fot Ml

usan M. Cirilli
Paisner Litvin LLP
30 Rock Hill Road
Bala Cynwyd, PA 19004
610.668.3306 (fax)
484.436.2122 (phone)
scirilli@paisnerlitvin.com

Attorneys for Defendant
Rama Company, Inc.
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 26 of 27

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GINA DiFLAVIS,
for herself and all others similarly situated,

Civil Action No. 18-3914 (GEKP)
Plaintiff

Vv.

CHOICE HOTELS INTERNATIONAL,
INC., and

RAMA CONSTRUCTION CO., INC.,

Defendants

 

 

CERTIFICATE OF SERVICE

I, Susan M. Cirilli, Esquire, do hereby certify that a copy of Defendant Rama
Construction Co., Inc.’s Motion for Summary Judgment was electronically filed and served via

the Court’s electronic filing system on this 30" day of May, 2019, upon the following:

David J. Cohen, Esq.
James B. Zouras, Esq.
Ryan F. Stephen, Esq.
Stephan Zouras LLP
100 N. Riverside Plaza, Suite 2150
Chicago, IL 60601

Joseph J. Centeno, Esq.
Jared Pickell, Esq.
Buchanan Ingersoll & Rooney PC
50 S. 16" Street
Suite 3200
Philadelphia, PA 19102-2555
Case 2:18-cv-03914-GEKP Document 40 Filed 05/30/19 Page 27 of 27

MA

usan M. Cirilli
Paisner Litvin LLP
30 Rock Hill Road
Bala Cynwyd, PA 19004
610.668.3306 (fax)
484.436.2122 (phone)

scirillifepaisnerlitvin.com

 

Attorneys for Defendant
Rama Construction Company, Inc
